Name: Council Regulation (EC) No 1508/97 of 28 July 1997 amending Regulation (EC) No 423/97 imposing definitive anti-dumping duties on imports of gas-fuelled, non- refillable pocket flint lighters originating in Thailand, the Philippines and Mexico
 Type: Regulation
 Subject Matter: industrial structures and policy;  Asia and Oceania;  trade;  international trade;  competition
 Date Published: nan

 Avis juridique important|31997R1508Council Regulation (EC) No 1508/97 of 28 July 1997 amending Regulation (EC) No 423/97 imposing definitive anti-dumping duties on imports of gas-fuelled, non- refillable pocket flint lighters originating in Thailand, the Philippines and Mexico Official Journal L 204 , 31/07/1997 P. 0007 - 0007COUNCIL REGULATION (EC) No 1508/97 of 28 July 1997 amending Regulation (EC) No 423/97 imposing definitive anti-dumping duties on imports of gas-fuelled, non-refillable pocket flint lighters originating in Thailand, the Philippines and MexicoTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 9 (4) thereof,Having regard to the proposal submitted by the Commission, after consulting the Advisory Committee,Whereas Regulation (EC) No 423/97 (2) imposes a definitive anti-dumping duty on imports of gas-fuelled, non-refillable pocket flint lighters falling within CN code ex 9613 10 00 originating, inter alia, in the Philippines;Whereas it has been found that an error appeared in the proposal adopted by the Council resulting in the attribution to a Filipino producer/exporter, Swedish Match Philippines, Inc., of an average underselling margin, and thus a definitive anti-dumping duty rate, of 17 % instead of 13 %, 13 % being the underselling margin established by the investigation and the basis of the consultation of the Member States within the Advisory Committee,HAS ADOPTED THIS REGULATION:Article 1 Article 2 (2) (b) of Regulation (EC) No 423/97 is hereby replaced by the following:'(b) 43,0 % for imports originating in the Philippines (Taric additional code 8900) with the exception of imports which are produced and sold for export to the Community by Swedish Match Philippines, Inc., Manila where the rate shall be 13,0 % (Taric additional code 8938);`.Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply with effect from 7 March 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 July 1997.For the CouncilThe PresidentJ. POOS(1) OJ No L 56, 6. 3. 1996, p. 1. Regulation as amended by Regulation (EC) No 2331/96 (OJ No L 317, 6. 12. 1996, p. 1).(2) OJ No L 65, 6. 3. 1997, p. 1.